DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Examiner’s Note
Notice of Allowance dated 12/14/2021 was mailed. Information Disclosure Statement (IDS) along a Request for Continued Examination (RCE) has been filed after the Notice of Allowance. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 11/04/2021, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 11/04/2021 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CHAU LE/Primary Examiner, Art Unit 2493